 ALBUQUERQUE INSULATION CONTRACTOR61Albuquerque Insulation Contractor, Inc., Employer-Petitioner and Local 76, International Associ-ation of Heat and Frost Insulators and AsbestosWorkers, AFL-CIO. Case 28-RM-393May 18, 1981DECISION ON REVIEW AND ORDEROn January 7, 1981, the Regional Director forRegion 28 issued a Decision and Direction of Elec-tion in the above-captioned proceeding in which hegranted the Employer's petition for a representa-tion election in a unit consisting of the insulatorsand insulator helpers employed by it within theState of New Mexico, excluding office clerical em-ployees, watchmen, guards and supervisors as de-fined in the National Labor Relations Act. Ingranting the petition, the Regional Director con-cluded that the Union had requested recognition asrepresentative of the employees in the unit, andthat therefore the Employer was entitled to anelection under Section 9(c)(1)(B) of the Act.Thereafter, in accordance with Section 102.67 ofthe National Labor Relations Board Rules andRegulations, Series 8, as amended, the Union fileda timely request for review of the Regional Direc-tor's decision contending that the Union had neverrequested recognition as the majority representa-tive of the unit employees, and that therefore thegranting of the election petition was contrar to theexpress language of Section 9. The Employer fileda memorandum in opposition.On January 30, 1981, the National Labor Rela-tions Board, by telegraphic order, granted theUnion's request for review.'The Board has considered the entire record inthis case with respect to the issues under review,and makes the following findings and conclusions.I. FINDINGS OF FACTThe Employer is engaged in the business of pro-viding insulation contracting services in the build-ing and construction industry at various jobsites inNew Mexico. It employs at its Albuquerque, NewMexico, facility three employees2in the unit stipu-lated to be appropriate.In March 1980,3 Union Business Agent WayneLowe contacted George Gray, owner of the Em-ployer, and asked him if he was going to sign acontract with the Union. Gray replied that he was"seriously thinking" about signing, and at anothermeeting a few days later (on or about April 1)' The Union's request for oral argument is denied, as the record, in-cluding the request for review and the briefs of the Union and the Em-ployer, adequately presents the issues and the positions of the parties2 Insulators Donald Duran and Henry George Jimenez and insulatorhelper Joseph Montoya.a All dates herein are in 1980.256 NLRB No. 15Gray told Lowe and Union President BobbyMitchell that he was interested in getting his threecurrent insulators4into the Union, and in rejoiningthe Union himself. At no time during these discus-sions did the Union ever claim to represent a ma-jority of the Employer's employees. The Employerthen signed a collective-bargaining agreement thatexpired, by its terms, at 7 a.m., April 1, 1980.There is no evidence that the terms of that expiredagreement were ever applied to the Employer orits employees. Gray did not rejoin the Union.The Union and the Employer had no furthercommunications concerning collective bargaininguntil July 16, when the Union contacted the Em-ployer and proposed that it sign the recently nego-tiated agreement between the Union and the localchapter of the Western Insulation Contractors As-sociation, and further requested individual negotia-tions with the Employer. The Employer turneddown the proposal and the request. Sometime inOctober the Union again requested the Employerto sign the new agreement, and the Employer de-clined. (At that time Union Business Agent Loweindicated that the Union might picket).On or about October 24, the Employer receivednotification from the owner of a jobsite on whichthe Employer was working that the Union intend-ed to engage in informational picketing of the Em-ployer. The Employer filed the instant petition foran election on October 27. On or about November1, the Union informed the Employer that it wouldnot engage in any picketing of the Employer, onthe ground, inter alia, that the reserve gate pro-vided by the owner of the jobsite "would make itnearly impossible to communicate to the publicthat [the Employer] does not employ members of,or have a contract with," the Union.II. DISCUSSIONWe find from the foregoing that the Union's re-quest that the Employer sign what was undisputa-bly on its face an agreement permitted by Section8(f) of the Act did not constitute a request for rec-ognition as the majority representative of the unitemployees as provided in Section 9, and that there-fore the Employer's petition for an election shouldbe dismissed.The Regional Director's contrary conclusion wasbased upon his view that Section 9(c)(1)(B) doesnot require that the union claim to represent a ma-jority of the employer's employees before the em-ployer can assert that the union's demand for rec-ognition raises a question concerning representationwhich may lead to a Board-conducted certification4 Duran, Jimenez, and J. D Haaland. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection. Rather, he found that any claim to repre-sent employees may trigger such a representationelection. For the reasons discussed below, we holdthat Section 9(c)(l)(B) of the Act permits represen-tation elections on the petition of an employer onlywhen that employer has been presented with aclaim of majority status by "one or more individ-uals or labor organizations."The starting point is the language of the Act.Section 9(c)(1) provides that, in appropriate cir-cumstances, the Board "shall direct an election bysecret ballot and shall certify the results thereof"where, inter alia, an election petition is filed "(B)by an employer, alleging that one or more individ-uals or labor organizations have presented to him aclaim to be recognized as the representative de-fined in section 9(a)." Section 9(a), in turn, statesthat "[r]epresentatives designated or selected forthe purpose of collective bargaining by the major-ity of the employees in a unit appropriate for suchpurposes, shall be the exclusive representatives ofall the employees in such unit for the purposes ofcollective bargaining ...." Thus, absent a claimby someone for recognition as the majority-sup-ported representative of the employees, an employ-er is not entitled to an election under Section9(c)(l)(B) of the Act.Of course, at the time Section 9(c)(1)(B) wasadded to the Act in 1947, there was no provisionfor lawful recognition of a union as representativeof employees absent majority status. And there wasno perceived need to adapt recognitional proce-dures to the special problems of the constructionindustry, because the Board did not assert jurisdic-tion over that industry until after the passage of the1947 amendments. See N.L.R.B. v. Local Union No.103, International Association of Bridge, Structural &Ornamental Iron Workers, AFL-CIO [Higdon Con-tracting Co.], 434 U.S. 335, 348 (1978). Consequent-ly, Congress did not address the question of wheth-er a request for recognition without a claim of ma-jority status could trigger an employer-initiatedelection, since all requests for recognition were, afortiori, claims of majority status. But, following as-sertion of juridiction over the construction indus-try, the prevalence and usefulness of prehire agree-ments in the construction industry became apparentand led to the addition of Section 8(f) to the Act in1959.Section 8(f) carved out an exception to the gen-eral rule requiring majority status as a prerequisiteto recognition. Specifically, Section 8(f) providesthat:It shall not be an unfair labor practice ...for an employer engaged primarily in thebuilding and construction industry to make anagreement covering employees engaged (orwho, upon their employment, will be engaged)in the building and construction industry witha labor organization of which building andconstruction employees are members ...be-cause (1) the majority status of such labor or-ganization has not been established under theprovisions of section 9 of this Act prior to themaking of such agreement ...Provided fur-ther, That any agreement which would be in-valid, but for clause (1) of this subsection, shallnot be a bar to a petition filed pursuant to sec-tion 9(c) or 9(e).Thus, Section 8(f) makes it lawful for construc-tion unions to request and obtain recognition with-out first establishing majority status. This "extra-Section 9" recognition, while limited to voluntaryarrangements and terminable at will by the employ-er, is by its very nature, then, not based upon aclaim of current majority status. Consequently, aunion receiving such recognition is not a "repre-sentative as defined in Section 9(a)," unless it laterachieves majority status. Since a request for recog-nition under Section 8(f) is not, per se, a request tobe recognized as a "representative as defined inSection 9(a)," Section 9(c)(1)(B) does not, accord-ing to the plain language of the Act, apply to suchrequests. The legislative history of the 1959 amend-ments, of which Section 8(f) was a part, gives noindication that Section 8(f) in any way altered theoperation of Section 9. Not only was Section 9 notamended to provide for elections where the recog-nitional request was not based upon a claim of ma-jority status, but nothing in the history of thoseamendments displayed any congressional intentionthat the Board should hold elections based on"Section 8(f)" requests. Absent such amendment orindication of legislative intent otherwise, we arecompelled to follow the terms of the Act as writ-ten. Indeed, as we explain below, this literal read-ing of Sections 8(f) and 9 comports with the pur-poses of both sections and of the Act as a whole.The Employer here contends that it would beentitled to an election after signing a prehire agree-ment, and that therefore it is only reasonable that itshould be entitled to such an election prio to sign-ing an agreement. This contention, however, mis-reads the Act and erroneously assumes that anelection must be held on a petition of an employerwho is signatory to a Section 8(f) agreement.Rather, the mechanism is as follows: If such an em-ployer wishes to withdraw from the prehire agree-ment, he may petition for an election. If the unionclaims majority status (or at least does not disclaim---- ALBUQUERQUE INSULATION CONTRACTOR63such status), an election will be directed.5If, onthe other hand, the union disclaims majoritystatus-and the union had not asserted to the em-ployer that it possessed majority support-then theelection petition will be dismissed. However, if theemployer then disavows the prehire agreement, theunion's disclaimer of majority status will insulatethe employer from a charge that it violated Section8(a)(5). Thus, the employer may use Section9(c)(1)(B) to compel the union to "fish or cut bait"with respect to whether it has converted its statusto that of a Section 9(a) representative.Similarly, an employer faced with a Section 8(f)recognitional request may also seek an election as ameans of determining its employees' and theUnion's intentions. But if the union has never re-quested recognition as majority representative, andmaintains that position when presented with theelection petition, then the petition must be dis-missed. Thus, an employer is not always entitled toan election in Section 8(f) situations; rather it is en-titled to force the union to say yea or nay with re-spect to whether it claims to be the majority repre-sentative of the unit employees.There is good reason for this result. The Section9(c)(1)(B) requirement that an employer maysecure an election only if a claim is made by aparty that it is the majority representative of theemployees was placed in the statute to prevent anemployer from precipitating a premature votebefore a union has the opportunity to organize. SeeS. Rept. 80-105 on S. 1126, 80th Cong., Ist Sess. 11(1947); Legislative History of the Labor ManagementRelations Act, 1947, 417 (G.P.O. 1974). Thus, theAct contemplates that a union which is not pres-ently majority representative may decide when orwhether to test its strength in an election by its de-cision as to when or whether to request recogni-tion or itself petition for an election. This is impor-tant because, under Section 9(c)(3) and Section8(b)(7)(B), a Board-conducted election has theeffect of barring any further election or recogni-tional picketing for a full year. Until the unionmakes such a move, it is free to organize withoutthe imposition of an election and, in accordancewith Section 8(b)(7)(C), it may engage in recogni-tional picketing for a reasonable period of time notto exceed 30 days prior to filing for an election; anemployer confronted with such picketing may peti-tion for an election to force the issue. Thus, oncethe union seeks recognition as majority representa-s While implementation of a valid union-security clause may legallyconvert the Union's status to that of a Sec. 9(a) representative and enablethe Union to block an election through the Board's "contract bar" rules.this is not germane to the issues before the Board in this case See Gener-al Cable Corporation, 139 NLRB 1123 (1962); General Ertrusion Companv.Inc., General Bronze Alwinite Products Corp., 121 NLRB 1165 (1958)tive, the election process-with its potential risksand rewards-may be invoked by either side. But,until that time, an employer may not attempt toshort-circuit the process or immunize itself from re-cognitional picketing by obtaining a prematureelection. The mere request for Section 8(f) recogni-tion-which the employer is perfectly free torefuse-cannot enable an employer to curtail statu-torily guaranteed organizational rights. An employ-er may not insulate itself from the impact of con-gressionally permitted organizational tactics simplybecause a union has requested it to enter into alawful prehire agreement that does not presupposeunion majority status.Here, the Union did not request recognition asthe majority representative of the unit employees.Nor did the Union's statements or conduct follow-ing the Employer's last refusal to sign an agree-ment establish that its Section 8(f) recognitional re-quest was "tantamount" to a claim of majoritystatus. Compare Robert Tires, 212 NLRB 405(1974). Rather, the mere comment by Lowe thatthe Union might picket, and the subsequent com-munication to the Employer by the owner of a job-site that the Union had informed the owner of itsintention to engage in informational picketing, didno more than indicate that the Union intended toengage in protected activity. Whether such activi-ty, once embarked upon, would have established arequest for recognition as majority representative ispure speculation, particularly in light of the factthat the Union subsequently informed the jobsiteowner and the Employer that it was not going toengage in any picketing. Cf. John's Valley Foods,237 NLRB 425 (1978).6Since the Union never requested, directly or in-directly, recognition as the representative of themajority of the Employer's unit employees, we findthat no question concerning representation underSection 9 currently exists.Accordingly, we shall dismiss the petition.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.6 The Regional Director's reliance on the Employer's charge in Case28-CP-201 that the Union's intention to picket violated Sec (h)(7)(C) ismisplaced, particularly inasmuch as that charge was subsequently ith-drawn, following the General Counsel's announced determination to dis-miss absent such withdrawalThe fact that the Enmployer had a relatively stable work frce in theunit through this period does not affect the outcome Sec 8(f) makes nodistinction between employers with stable and unstable ork forces.Moreover, it sould make little sense to require a union to run the risk oftriggering a premature election because it might turn out that the workforce was no expected to gro. As noted above, the employer has theoption of refusing to sign a Sec (f) agreement